Citation Nr: 0530793	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to June 11, 2002, and 70 percent disabling on and after 
that date.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969, to include service in the Republic of Vietnam.  He was 
awarded the Purple Heart Medal and the Bronze Star Medal with 
"V" device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
August 2001 when it was remanded for additional development.

In March 2001, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of this hearing is of 
record.


FINDING OF FACT

Since November 30, 1998, the veteran's PTSD has been 
productive of occupational and social impairment which more 
nearly approximates deficiencies in most areas and an 
inability to establish and maintain effective relationships 
than reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The veteran's PTSD warrants a 70 percent evaluation, but not 
higher, throughout the initial evaluation period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the record reflects that by a statement 
of the case issued in December 1999 and several subsequent 
supplemental statements of the case, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the evidence necessary to substantiate his claim, the 
information that he must provide to enable the RO to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Moreover, the pertinent medical records have been 
obtained, and the veteran has been afforded an appropriate VA 
examination.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of this claim would have been different had complete 
VCAA notice been given at an earlier time.  In the Board's 
opinion, the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and that 
any procedural errors in its development and consideration of 
the claim were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of this claim.

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment  
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).
 
PTSD is to be assigned a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and  
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In the case at hand, the veteran submitted a claim for 
service connection for PTSD in November 1998.

VA hospitalization records dated from April 1999 to May 1999 
note that the veteran was admitted to the PTSD recovery 
program with complaints of traumatic memories.  

A June 1999 VA examination report notes the veteran's 
complaints of flashbacks and nightmares associated with his 
combat experiences in Vietnam.  The veteran reported that, 
after working the night shift, he liked to go home and work 
on his car with his son, work on other projects, or ride his 
motorcycle.  The veteran reported that he had been employed 
as a custodian at the post office since 1997.  The diagnoses 
included combat-related PTSD.  The GAF score was 50.

By rating decision dated in July 1999, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective November 30, 1998.  The veteran appealed the rating 
assigned.

Treatment records from Elaine Tripi, Ph. D., dated from 1999 
to 2000, note the veteran's ongoing treatment for PTSD.  In 
May 1999, the veteran reported trying to open communication 
with his wife and son in hopes of reestablishing a 
relationship with them.  In July 1999, the veteran reported 
that he and his sons were getting closer.  He indicated that 
he had been going to many of his older son's baseball games.  
He also stated that he and his wife and sons were preparing 
for a vacation.  In August 1999, the veteran reported that he 
and his wife had a conversation about the difficulties in 
their lives; after the conversation, his wife hugged him.  In 
November 1999, the veteran reported that he had taken a 
second job.  In January 2000, the veteran reported that he 
was very stressed in all aspects of his life.

During an April 2000 personal hearing, the veteran testified 
that he had problems sleeping, problems concentrating, and 
was hypervigilant.  He indicated that he tended to avoid 
people.  He stated that he was still married.  He was working 
at the post office; in order to cope with his job, he 
occasionally had to isolate himself at work.  

In a statement dated in May 2000, Dr. Tripi stated that 
during periods when his PTSD was exacerbated, the veteran 
became suicidal, homicidal, and severely depressed.  She 
noted that the veteran was still employed at the post office, 
although he had problems with supervisors and co-workers and 
occasionally decompensated at work.  She reported that the 
veteran's current GAF score was 47.

VA hospitalization records note that the veteran was 
hospitalized in March 2001 with complaints of chest pain and 
anxiety.  Stress test revealed no acute EKG changes.  

The veteran testified during a March 2001 hearing before the 
undersigned that he was currently working at the post office 
as a mechanic.  He stated, "my supervisor said, if I feel 
that I need to, that I can go outside, get away from 
everybody, go have a cigarette, calm myself down" before 
going back to work.  He also indicated that he had missed two 
weeks of work in the past month.  He characterized the month 
as a particularly bad month.  He also indicated that he had 
used up all his sick leave, but had been approved for family 
medical leave without pay, and he also had some annual leave 
remaining.  The veteran stated that he was still married to 
his wife, but his wife did not understand him.  

A January 2002 VA outpatient treatment record notes that the 
veteran was seen with complaints of hallucinations.

A June 7, 2002, VA examination report notes that the veteran 
was currently living with his wife and working for the post 
office.  The veteran reported that, as of late, his home life 
was under better control without any major problems, but he 
was having a lot of interpersonal difficulties at work.  
Specifically, he lost his temper and was unable to function 
in his job.  He complained of flashbacks, hypervigilance and 
nightmares.  Upon examination, the veteran was rather well-
kept.  He was agitated and fidgeted.  His speech was rapid 
and loud.  His mood was described as agitated, depressed, 
nervous and worried.  His thought processes were coherent and 
goal directed.  He denied hallucinations and did not describe 
any obsessive or ritualistic behavior.  The diagnosis was 
PTSD.  The GAF score was 51.  The examiner stated that the 
veteran was maintaining a close to normal familial life, but 
had no friends.  The examiner also noted that the veteran had 
difficulties at work due to interpersonal conflicts and an 
inability to obey orders.  It was noted that, historically, 
the veteran did very well in solitary types of jobs, like 
truck driving.  The examiner opined that the veteran was 
employable.  

A June 11, 2002, VA urgent care record notes that the veteran 
was seen with complaints of auditory and visual 
hallucinations.  He stated that he thought he had gotten his 
medications confused.  He was not admitted to the hospital at 
that time.

A July 2002 VA outpatient treatment record notes that the 
veteran was very hypervigilant and had significant PTSD 
symptoms.  He complained of auditory hallucinations.  He 
stated that he continued to work at the post office, but 
argued a lot with his peers at work.  He denied suicidal or 
homicidal ideation.  

In a July 2002 letter to the veteran's employer, Dr. Tripi 
opined that the veteran's PTSD had been exacerbated by his 
employment at the post office.  Specifically, he was having 
problems dealing with supervisors and co-workers.  Dr. Tripi 
noted that the veteran's sleep was poor, resulting in his 
irritability and tiredness during the day.  She stated that 
the veteran was "not capable of substantial, gainful work 
activity" because of his PTSD.  She indicated that his GAF 
score was 40 and recommended that the veteran retire from 
employment at the post office.  

In August 2002, the veteran reported that he was no longer 
working.  

By rating decision dated in September 2002, the veteran was 
awarded a total rating based on individual unemployability 
due to service-connected disability (TDIU), effective June 
11, 2002.  He was also awarded a 70 percent rating for PTSD, 
effective June 11, 2002.   

The Board concludes that the veteran is entitled to an 
initial 70 percent rating for PTSD under the schedular 
criteria.

In the case at hand, the veteran's psychiatric examinations 
in June 1999, May 2000 and June 1992 resulted in GAF scores 
of 50, 47, and 51, denoting serious symptoms or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  In July 2002, the 
veteran's private examiner assigned a GAF score of 40, 
denoting major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  The medical evidence shows that the veteran's PTSD 
has resulted in nearly continuous anxiety and depression 
affecting his ability to function independently and 
difficulty in adapting to stressful circumstances at work and 
inability to establish and maintain effective relationships 
with anyone other than his family.

The preponderance of the evidence establishes that, for the 
period beginning November 1998, the impairment from the 
veteran's PTSD has more nearly approximated the social and 
occupational impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships 
required for a 70 percent evaluation than the impairment 
contemplated by a 50 percent rating.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his PTSD, as prescribed by 
Fenderson.  However, at no time does the evidence show 
entitlement to a 100 percent schedular rating.  Although the 
veteran has had some recent complaints of hallucinations, the 
evidence does not show that the disability has resulted in 
gross impairment in thought processes or communication; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name, at any 
point during the initial evaluation period.  Therefore, the 
Board has concluded that the social and industrial impairment 
from the disability does not more nearly approximate the 
total level of impairment required for a 100 percent rating 
than the level of impairment required for a 70 percent 
rating.  Accordingly, a 100 percent rating is not warranted 
under the schedular criteria.




ORDER

Entitlement to a 70 percent evaluation for PTSD throughout 
the initial evaluation period prior to June 11, 1002, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


